Title: From George Washington to William Fitzhugh, 25 September 1779
From: Washington, George
To: Fitzhugh, William


        
          Dear Sir,
          West-point Sepr 25th 1779.
        
        Your letter of the 17th Ulto with its inclosures came safe to hand, though a little delayed on the way—the letters (to your Son) went immediately in to New York under cover to General Clinton, to whom I happened to be writing at the time. Your other favr the 15th Instt came by the last Post⟨. The⟩ letter to Perry will be forwarded in a day or two by our Commissary of Prisoners—the one from him, is herewith returned. I do not wonder at his impatience—it is an irksome thing to be so long in captivity without seeing a clear prospect of an exchange.
        My endeavours to lessen the severity, or the length of confinement of our Officers have been uniformly exerted—and you may be assured whenever it is in my power to effect the exchange of the Captn consistent with justice to the other Prisoners, that I shall not omit the oppertunity. your observations on the policy and propriety of seperating the Officers & privates of the Convention Troops, after Congress had once declared that Convention broken on the part of the enemy, are exceedingly just; and I have often wondered why it was not

done; but for particular reasons I never chose to intermeddle in the smallest degree with any matter, or thing belonging to those Troops, without the special order of Congress.
        The provision made by your Assembly for the Officers of that State, will put them upon a much better footing than most other Officers in the line of the Army.
        An Imbarkation of one British and three Hessian Regiments has already taken place at New York—Hallifax or Canada is the supposed destination of them. A more considerable Imbarkation is now making for the West Indies or South Carolina, according to the current of my intelligence—though nothing wears the appearance yet, of a total evacuation of the City.
        There has been such repeated and corrispondant accts within these twelve days of Count D’Estaing, that I have scarce a doubt of his being upon this Coast; & yet it is difficult to acct for his non-appearance—An acct came to Camp yesterday, from Boston, which if true is of a most interesting nature—It is well related—comes strait—and attended with plausable & probable circumstances—But so many tales are propagated now a days to answer the villainous purposes of speculating and stock-jobbing that I mean to suspend my belief till some more authentick advices are received. The acct is this, and brought it is said by a Captn Coffin from Amsterdam, which place he left the 29th of July—“That a Packet had arrived from England at that place the day before he left it, with advice that the British Fleet was blocked up in Torbay by the combined fleets of France & Spain—That the French had landed 50,000 Men in England—and that the King had issued a proclamation (which he saw) requiring live stock & all moveable property to be removed 15 Miles from the Sea Coast”—this acct came through two hands before it reached this place which alone is sufficient to create distrust.
        I hope you have got relieved of one of the complaints mentioned in your letter of august—The Gout. I wish but dare not hope ever to hear that you are freed of the other—a failure of sight. be pleased to make a tender of my respectful complimts to Mrs Fitzhugh, & Do me the justice to believe that with sincere esteem & regard I am Dr Sir Yr affecte Servt
        
          Go: Washington
        
      